NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

HAWKS PRESERVE OFFICE RETAIL,    )
LLC,                             )
                                 )
            Appellant,           )
                                 )
v.                               )                Case No. 2D17-486
                                 )
RES-FL SIX, LLC; ELIZABETH MAKI; )
WILLIAM ROSS HOOKER; CARLOS A.   )
CARDENAS; VIVETTE T. CARDENAS;   )
ALENE CARVER; JACK CARVER;       )
DAVID L. DAVIS; JACKELINE DAVIS; )
NEAL GIGLIOTTI; IGNACIA IRIARTE; )
BARBARA DIANE KRALICK; KENNETH )
A. KRALICK; LAURELLYN LUDWIG;    )
SPENCER RAFFEL; DAVID SAKUMURA; )
and ALICO COMMERCIAL PARK MASTER)
ASSOCIATION, INC.,               )
                                 )
            Appellees.           )
                                 )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for Lee
County; Jay B. Rosman, Judge.

Michael E. Chionopoulos of Absolute Law,
PA, Fort Myers, for Appellant.

Michael Anthony Shaw, Ben H. Harris,
Stephen P. Drobny, and Jerrod M. Maddox
of Jones Walker LLP, Miami, for Appellee
RES-FL SIX, LLC.

No appearance for remaining Appellees.
PER CURIAM.


           Affirmed.



LaROSE, C.J., and NORTHCUTT and BADALAMENTI, JJ., Concur.




                                   -2-